Title: To Benjamin Franklin from James Lovell, 9 July 1779
From: Lovell, James
To: Franklin, Benjamin


Honble. Sir
Philada. July 9th. 1779
I send by this Opportunity Journals & Gazettes with some Letters which were to have gone by Way of Martinique some time ago with others that I hope will reach you by that Channel. I add a Compleat Set of the Journals as far as they are printed viz 1st. Vol 2d Vol and from Jany. to June 12th. this year with two spare Pamphlets of Ns. 2. 3. 11. 12 to make those already sent compleat.
Perhaps I may have the honor of writing again before the Vessel sails out tho she is now falling down the River.
Your most humb Servant
James Lovell
Honble. Doctor Franklin.
 
Notations in different hands: James Lovell Phyladelphie 9. juillet 1779. / Tripl: June 13 Dup July 9
